COLEMAN, J.
The defendant was convicted of gaming on Sunday. The defendant moved to arrest the judgment, upon the ground that the prosecution was commenced upon affidavit made and warrant issued by a justice of the peace, returnable to the Criminal Court of Pike county. The statutes authorize it, and,the question has been adjudicated.— Walker v. The State, 89 Ala. 74.
This court has no jurisdiction to review motions for new trials in criminal cases. If the defendant had requested the court m writing to give the affirmative charge and it had been refused, the refusal would have been error. The testimony in the record is insufficient to show the corpus, that there were probable grounds for believing the fact that the offense had been committed. A mere confession will not authorize a conviction, unless, independent of the confession, the evidence is sufficient to authorize the conclusion beyond a reasonable doubt *51that the offense has been committed. In the condition of the record, the defendant must apply to the executive department for relief.
Affirmed.